Citation Nr: 0112932	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  95-24 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, 
claimed as a residual of exposure to Agent Orange.  

2.  Entitlement to secondary service connection for kidney 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel.  


INTRODUCTION

The veteran had active service from June 1970 to March 1973, 
including service in the Republic of Vietnam from May 1971 to 
January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision by the 
RO that denied service connection for a disorder 
characterized as Agent Orange toxicity, hypertension, and a 
kidney disorder.  In January 1996 the veteran appeared and 
gave testimony at a hearing before a hearing officer at the 
RO.  A transcript of this hearing is of record.  

The Board remanded this case in September 1997 in order that 
the RO could schedule the veteran for an RO hearing before a 
member of the Board.  In the September 1997 remand the Board 
also noted that the veteran was also seeking service 
connection for diabetes mellitus and this issue was referred 
to the RO for further development.  By letter received by the 
Board in October 1997, the veteran indicated that he no 
longer desired a hearing before a member of the Board.  

In a decision of May 1998, the Board denied service 
connection for hypertension.  The issues of service 
connection for a disorder characterized as Agent Orange 
toxicity and service connection for kidney disability were 
remanded to the RO for further development.  In that remand 
the Board noted that the record contained statements from 
private physicians to the effect that that the veteran had 
insulin dependent diabetes and end stage renal disease and 
that "Agent Orange toxicity" was a contributory cause of 
these disorders.  Therefore, among other things, the Board 
directed the RO to contact the above noted private physicians 
to clarify the opinion in regard to the relationship between 
Agent Orange exposure and the veteran's renal disease.  In 
December 1998, a response was received from a private 
physician to the effect that the veteran's renal disease was 
directly related to his long standing diabetes and that there 
was no information linking renal disease to Agent Orange 
exposure.  

In view of the private physician's statement of December 
1998, the Board has construed the issues currently in 
appellate status to be as listed on the title page of this 
decision.  These issues are now before the Board for 
appellate consideration.  


REMAND

It is essentially contended, by and on behalf of the veteran, 
that his diabetes mellitus is a consequence of his exposure 
to Agent Orange during his military service in Vietnam and 
that he has chronic renal failure which was caused by his 
diabetes mellitus.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection will be 
presumed for diabetes mellitus if manifested to a compensable 
degree within one year following discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§ 3.307, 3.309 (2000).  Service connection may be granted for 
disability diagnosed after service when the evidence 
establishes that the disorder had its onset during service.  
38 C.F.R. § 3.303(d) (2000).  

In the case of a veteran who, during active military, naval, 
or air service served in the Republic of Vietnam during the 
Vietnam era and has a disease listed at 38 C.F.R. § 3.309(e) 
(2000) shall be presumed to have been exposed to a herbicide 
agent, unless affirmative evidence establishes that the 
veteran was not exposed to any such agent during service.  
38 C.F.R. § 3.307(a)(6)(iii).  Thus, service connection may 
be presumed for residuals of exposure to Agent Orange by 
showing two elements.  First, a veteran must show that he 
served in the Republic of Vietnam during the Vietnam War era.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Secondly, the 
veteran must be diagnosed with one of the specific diseases 
listed in 38 C.F.R. § 3.309(e).  See McCartt v. West, 12 Vet. 
App. At 168 (1999); Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997).  Service connection for residuals of Agent Orange 
exposure also may be established by showing that a disorder 
resulting in disability is, in fact, causally linked to such 
exposure.  See Brock, supra; see also Combee v. Brown, 34 
F.3d at 1044 (1994), citing 38 C.F.R. § 3.303; 38 U.S.C.A. 
§§ 1113(b), 1116.  

Secondary service connection may be granted for disability 
that is proximately due to, or the result of a service 
connected disorder.  38 C.F.R. § 3.310(a) (2000).  Also, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310 when there 
is aggravation of a nonservice connected disability caused by 
a service connected disorder.  Allen v. Brown, 7 Vet. App. 
439 (1995).  

Review of the record indicates that the veteran's service 
medical records contain no findings or complaints indicative 
of diabetes.  A urinalysis performed on his June 1970 
examination prior to service discharge was negative for 
sugar.  

The veteran was hospitalized at a VA medical facility in 
February 1982 for the treatment of uncontrolled diabetes 
mellitus.  The veteran gave a history of having been 
diagnosed as diabetic about two years earlier when he began 
to experience dizziness weakness, excess thirst, polyuria and 
nocturia.  The veteran was again hospitalized by the VA in 
April and May 1982 for the treatment of gross hematuria.  An 
IVP had been performed that suggested nephrolithiasis of the 
left kidney.  In the course of the hospitalization the 
veteran underwent a left-extended pyelolithotomy.  

Private clinical records reflect outpatient treatment and 
several periods of hospitalization during the 1990s for 
diabetes mellitus and kidney disease.  During a private 
hospitalization in March 1991, the veteran was reported to 
have nephrotic syndrome and diabetic renal failure.  During a 
private hospitalization in August and September 1991, the 
veteran was noted to suffer from diabetic retinopathy, 
neuropathy, and nephropathy with end-stage renal disease.  
During this hospitalization he underwent cadaveric renal 
transplant.  

In a January 1994 statement, Doctor Jeffrey Mulhearn, M.D., 
reported treating the veteran since his kidney transplant in 
1991.  Doctor Mulhearn diagnosed the veteran as having 
insulin dependent diabetes and end stage renal disease.  
"Agent Orange toxicity" was said to be a contributing cause 
of these disabilities.  

During a January 1996 hearing at the RO, the veteran reported 
that, while serving in Vietnam, he saw aircraft spraying the 
jungle and believed that they were spraying for mosquitoes at 
the time.  He said that he became aware of his diabetes about 
15 years earlier.  The veteran also indicated that he 
believed that his renal disorder was caused by diabetes.  

In a December 1998 letter, a private physician stated that 
the veteran's renal disease was directly related to his long-
standing diabetes.  The physician also stated that he had no 
personal information linking renal disease to Agent Orange 
exposure.  

The Board notes that, until recently diabetes mellitus was 
not listed as one of the specific diseases listed in 
38 C.F.R. § 3.309(e) as being associated with exposure to 
Agent Orange.  However, on January 11, 2001, a proposed rule 
was published in the Federal Register Vol. 66, No. 8, pages 
2376-2380 which would implement a decision of the Secretary 
of Veterans Affairs under the Authority of the Agent Orange 
Act of 1991 that there was positive association between 
exposure to herbicides used in Vietnam and the subsequent 
development of type 2 diabetes.  The intended effect of this 
proposed amendment is to establish presumptive service 
connection for that condition based on herbicide exposure.  
This amendment to 38 C.F.R. § 3.309(e) has not yet taken 
effect, but the enactment of this proposed  regulation is 
imminent.  

In view of this amendment to 38 C.F.R. § 3.309(e), the Board 
believes that the interest of expeditious resolution of the 
veteran's claims for service connection for diabetes 
mellitus, claimed as a residual of exposure to Agent Orange 
and entitlement to secondary service connection for a kidney 
disorder would be best served by again remanding this case to 
the RO for further consideration of the issues currently in 
appellate status once the above discussed amendment to 
38 C.F.R. § 3.309(e) becomes effective.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).  

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
Accordingly, the issues of entitlement to service connection 
for diabetes mellitus, claimed as a residual of exposure to 
Agent Orange and entitlement to secondary service connection 
for a kidney disorder currently certified for appeal in this 
case must also be remanded to the RO so that it can again 
adjudicate these issues in light of this recent statutory 
provision.  

In so doing, the RO should also ensure that all development 
requested below has been undertaken, and ensure that all 
development and notification requirements are in compliance 
with the act.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision in regard to 
the issues of entitlement to entitlement to service 
connection for diabetes mellitus, claimed as a residual of 
exposure to Agent Orange and entitlement to secondary service 
connection for a kidney disorder that are currently on appeal 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 
57 Fed. Reg. 49,747 (1992).  

In view of the foregoing, this case is REMANDED to the RO for 
the following action:  

1. The RO must review the claims file and 
ensure that all notification and the 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 is completed.  In 
particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 
Sections 3 and 4 of the act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  In 
this regard the RO should contact the 
claimant and inform him of the VA's 
heightened duty to assist him in the 
development of his claims for service 
connection for diabetes mellitus, 
claimed as a residual of exposure to 
Agent Orange, and entitlement to 
secondary service connection for 
kidney disability under the Veterans 
Claims Assistance Act of 2000.  The RO 
should also inform the appellant of 
the various types of documentation 
that can serve as evidence in regard 
to these claims.  

2. In the event the amendment to 
38 C.F.R. § 3.309(e) proposed in 
January 2001 becomes effective, the RO 
should again adjudicate the veteran's 
claims for service connection for 
diabetes mellitus, claimed as a 
residual of exposure to Agent Orange 
and entitlement to secondary service 
connection for kidney disability with 
consideration of the amended 
regulation.  

3. If these benefits are not granted, the 
veteran and his representative should 
be provided a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.  The case 
should then be returned to this Board 
for further appellate consideration, 
if otherwise appropriate.  

No action is required of the veteran unless he is so informed 
by the RO.  The purpose of this Remand is to expedite 
consideration of the veteran's claims with consideration to 
pending amendment of 38 C.F.R. § 3.309(e) and to comply with 
the Veterans Claims Assistance Act of 2000.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	NANCY R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



